[J-43-2018]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,            :   No. 76 MAP 2017
                                          :
                     Appellee             :   Appeal from the Order of the Superior
                                          :   Court dated May 24, 2017 at No. 2609
                                          :   EDA 2016 Affirming the PCRA Order
              v.                          :   of the Delaware County Court of
                                          :   Common Pleas, Criminal Division, at
                                          :   No. CP-23-CR-5497-2012 dated July
 COSIL LOUIS CHILDS,                      :   20, 2016, entered on July 21, 2016.
                                          :
                     Appellant            :   SUBMITTED: March 20, 2018


                                    ORDER


PER CURIAM                                                 DECIDED: June 1, 2018
      AND NOW, this 1st day of June, 2018, the appeal is DISMISSED as having been

improvidently granted.